PER CURIAM:
Petitioners Magdalena Kubicka and Ar-kadiusz Gurczak, both natives and citizens of Poland, seek review of an order of the Board of Immigration Appeals (Board) dismissing their appeal of the Immigration Judge’s decision denying their motion for a continuance or administrative closure. We have reviewed petitioners’ claims and the administrative record and find no abuse of discretion. See Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir.2007). Accordingly, we deny the petition for review for the reasons stated by the Board. See In re: Kubicka (B.I.A. Apr. 23, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.